Name: Commission Regulation (EEC) No 3171/82 of 24 November 1982 on arrangements for imports into the Benelux countries of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 82 Official Journal of the European Communities No L 332/ 17 COMMISSION REGULATION (EEC) No 3171/82 of 24 November 1982 on arrangements for imports into the Benelux countries of certain textile products originating in China HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Benelux countries of the category of products originating in China and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into the Benelux countries of certain textile products (category 82) specified in the Annex hereto and originating in China have exceeded or are liable to exceed the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation , 1 . Products as referred to in Article 1 , shipped from China to the Benelux countries before the date of entry into force of this Regulation and not yet released for free circulation shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing a definitive quantitative limit following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1982. For the Commission Lorenzo NATALI Vice-President (') OJ No L 345, 31 . 12 . 1979, p . 1 . (2 OJ No L 216, 24. 7 . 1982, p . 1 . No L 332/ 18 Official Journal of the European Communities 27. 11 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Third countries Member States Units Quantitative limits from 1 January to 3 1 December 1982 1983 82 60.04 B IV a) c) 60.04 ­ 38 ; 60 Under garments, knitted or crocheted, not elastic or rub ­ berized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres China BNL Tonnes 12 12